DETAILED ACTION
	This office action is in response to the communication filed on January 20, 2022. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/22 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Karen Tonoyan (Reg. No. 73,752) on 02/11/22.

The application has been amended as follows:

Please amend claim 7 as follows:

7.	 (Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
obtain an object version of an object being modified from a data store, wherein the object version corresponds to an on-disk object version of the object, wherein the on-disk value of the object version has a numeric data type, and wherein the on-disk value of the object version is updated responsive to modifications performed on the object conditionally upon an increment indicator being set on the on-disk value of the object version; 
create a signature for the object using the object;
assign a signing version to the object, the signing version representing a value of the object version when the signature for the object is created, wherein the value of the signing version of the object has the numeric data type, and wherein the value of the signing version is updated responsive to generation of signatures of the object;
mark, by the processing device, before assigning the signing version of the object, the object as a candidate for version incrementation to indicate that the object 
perform a data integrity analysis on the object responsive to determining that the signing version of the object and the on-disk object version of the object match.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1-20 are allowed.
The prior art of record Young (US Pub 2012/0330887) discloses generating hash data depicting a version of an object indicating modification and a signature of the object and storing the data in disk storage, which are obtained and used for a comparison to determine if the object has been modified.
The prior art of record Prahlad (US Pub 2010/0070725) discloses determining if an object is currently under modification by comparing generated hash value with previously stored hash value for the object.
The prior art of record Crelier (US Pat 5,978,585) discloses excluding an object from consistency check if it is currently being used, and determining if the object has changed during use by comparing a current signature with prior signature and/or timestamp version.
The prior art of record Tuvell (US Pub 2007/0240217) discloses performing a data integrity analysis on an object comprising creating of a second signature having a numeric type.

The prior art of record Nally (US Pat 6,298,478) discloses marking an object as a candidate for version incrementation to indicate version update in response to modification.
The prior art of record Mullick (US Pub 2005/0066095) discloses storing information and setting a flag in extended attributes of an inode of an object.
The prior art of record Scales (US Pub 2008/0235479) discloses a file descriptor table for an object not containing a file descriptor indicating the object is not under modification.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1 and 15 such as “obtaining an on-disk value of an object version stored in a data store, wherein the on-disk value of the object version has a numeric data type, and wherein the on-disk value of the object version is updated responsive to a modification operation performed on the object conditionally upon an increment indicator being set on the on-disk value of the object version” and “obtaining a value of a signing version of the object stored in the data store, wherein the value of the signing version of the object has the numeric data type, and wherein the value of the signing version is updated responsive to a generation of a first signature of the object” in combination with “determining whether the object is currently under modification by comparing the on-disk value of the object version to the stored value of the signing version of the object, and responsive to determining that the 
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claim 7 such as “obtaining an object version of an object being modified from a data store, wherein the object version corresponds to an on-disk object version of the object, wherein the on-disk value of the object version has a numeric data type, and wherein the on-disk value of the object version is updated responsive to modifications performed on the object conditionally upon an increment indicator being set on the on-disk value of the object version”  and “assigning a signing version to the object, the signing version representing a value of the object version when a signature for the object is created, wherein the value of the signing version of the object has the numeric data type, and wherein the value of the signing version is updated responsive to generation of signatures of the object” in combination with “marking, before assigning the signing version of the object, the object as a candidate for version incrementation to indicate that the object version of the object is to be updated responsive to a subsequent modification made to the object, and performing a data integrity analysis on the object responsive to determining that the signing version of the object and the on-disk object version of the object match”.
The dependent claims 2-6, 8-14, and 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REZWANUL MAHMOOD/Examiner, Art Unit 2164                                                                                                                                                                                                        
February 12, 2022



/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164